DETAILED ACTION
1.	This office action is in response to communication filed on 09/27/2022. Claims 1, 12, and 20 have been amended. Claims 2 and 13 have been canceled. Claims 1, 3-12, and 14-20 are pending on this application.

Response to Arguments
2.	Applicant’s arguments with respect to amended claim(s) 1, 12, and 20 have been considered 
have been fully considered but they are not persuasive. 
	Under remarks, applicant argued: “The teachings of Peter into claim 1 would require A SUBSTANTIAL CHANGE AND REDESIGN of the circuit of the primary reference Belveze as well as a change in its basic principle of operation, which is prohibited under MPEP 2143.01. The Examiner is asked how are the replacements made from Peter into Belveze without affecting the operation of the resulting circuit to something other than for its original purpose. 
Hence, Belveze does not or suggest this feature of claims 1, 12, and 20, and Peter does not cure the aforementioned deficiencies of Belveze.
Moreover, it is noted that none of the references, either taken singly or in any combination, teach or even remotely suggest DOT PRODUCT COMPUTATION. 
It is further noted that none of the references, either taken singly or in any combination, teach or even remotely suggest wherein various settings of the set of switches and the common switch enable various modes of the mixed-signal logic processor comprising A RESET MODE, A SAMPLE MODE, A MERGE MODE, AND AN ACCUMULATE MODE FOR A DOST PRODUCT COMPUTATION”.

Examiner respectful disagrees from the following: the reset witch 316 for capacitor branch 308 in Fig. 3 of Peter into claim 1 would require a small change of the circuit of the primary reference Belveze by provide a reset switch to each capacitor branch; and 
dot product computation portion in the claimed invention is defined arrangement of capacitor 241, capacitor 242 and switch S2 in Fig. 2 of application (see paragraph 0028 of application’s specification discloses “The dot product computation portion 240 includes a capacitor c2 241, a capacitor c2 242, and a switch s2”); and the arrangement of capacitor C10,0 , capacitor CT0  and switch S 0,16  Belveze having the same arrangement of dot product computation portion of application; therefore, the arrangement of switch  capacitors (C10,0 , capacitor CT0  and switch S 0,16  ) of Belveze meets the definition of dot product computation (C10,0 , capacitor CT0  and switch S 0,16 ) in the claimed invention;
 and It is further noted, Fig. 2 of the reference Belveze teaches the various modes (switching modes S0,0 S0,1; S0,2 S0,3; S0,4 S0,5; S0,6 S0,7) of the mixed-signal logic processor (F0, 32) comprise, a sample mode (S0,0; S0,2; S0,4; S0,6 switch on); a merge mode (S0,1; S0,3; S0,5, S0,7 switch on)  and an accumulate mode (S0,16 switches on) for a dot product computation (switching process for multiple capacitor branches in Fig. 2 of Belveze) and the set of switch 304, 316 in Fig. 3 of Peter suggest a reset mode (316 switched on in Fig. 3). 

From above, the cited references from previous office action are applying to this office action. 
  




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 6-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belveze et al. Pub. No. 2006/0071707 in view of Peter Pub. No. 2010/0181180.
Regarding claim 1. Fig. 2 of Belveze et al. discloses a mixed-signal logic processor (F0, 32), comprising: a dot product computation portion (C10,0 , capacitor CT0  and switch S 0,16) comprising a plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3), each having branch-dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and a  single branch-dedicated capacitor(capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch) and  a common switch (S0,16) the common switch (S0,16)  being external and common to each of the plurality of mixed-signal multiplier branches (each of branches of CH0,0; CH0,1; CH0,2; CH0,3); and a first shared branch-external capacitor (C10,0) and a second shared branch-external capacitor (CT,0), the first (C10,0) and the second (CT,0)  shared branch-external capacitors ((CT,0), (C10,0))  being external to and shared by each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3), wherein various settings of the set of switches (various setting of switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and the common switch (S0,16)  enable various modes  (close and open modes witches S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7 and S0,16) of the mixed-signal logic processor (F0, 32) comprising a sample mode (S0,0; S0,2; S0,4; S0,6 switch on); a merge mode (S0,1; S0,3; S0,5S0,7 switch on)  and an accumulate mode (S0,16 switches on) for a dot product computation (C10,0 , capacitor CT0  and switch S 0,16 ), and wherein each of the single branch-dedicated capacitor (capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch)  and the first and second shared branch-external capacitors ((C10,0), (CT,0))   have a respective first side directly connected to ground (Grounding of CH0,0; CH0,1; CH0,2; CH0,3, C10,0, CT,0). 
However, Belveze et al. does not discloses the set comprising two switches connected in parallel at a node to which a non- grounded side of the single branch-dedicated capacitor is connected and a reset mode.
Fig. 3 of Peter discloses a set of branch-dedicated switches capacitor and a single dedicated switching capacitor (C1) include various modes (switching modes) of the logic processor (300) comprise, a sample mode (304 Fig. 3(c)); a reset mode (Fig.3(a) switch 316 is on to reset capacitor to Ground) and merge mode (Fig. 3(b) switch 314 is on).
Belveze et al. and Peter are common subject matter of a switching capacitor for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Peter into Belveze et al. for the purpose of providing  a reset  mode to capacitor as  needed is a way to determine small changes in capacitance without, requiring costly additional external components, high stability time bases, and/or oscillators with inherent EMI issues (paragraph 0011 of Peter).

Regarding claim 3. Belveze combined with Peter applied to claim 1 above Fig. 2 of Belveze et al.  further discloses wherein each of the first capacitor (C10,0) and the second capacitor (CT,0) having a respective second side connected to a respective side of the common switch (S0,16).
Regarding claim 4. Belveze combined with Peter applied to claim 1 above Fig. 2 of Belveze et al.  further discloses wherein the mixed-signal logic processor (20) is configured to compute a dot product (Out of 32) between an analog value vector (analog vector value of IN) and a digital value vector (digital value vector output of ADC 24 in Fig. 1).  
Regarding claim 6. Belveze combined with Peter applied to claim 4 above Fig. 2 of Belveze et al.  further discloses wherein the sample mode (S0,0; S0,2; S0,4; S0,6 switch on) the analog value vector (analog vector value of IN) using the single branch-dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)  to store a sample value (store IN sample value in each capacitor CH0,0; CH0,1; CH0,2; CH0,3).
Regarding claim 7. Belveze combined with Peter applied to claim 1 above Fig. 2 of Belveze et al.  further discloses wherein the single branch- dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)   is of a same size (same size of capacitor CH0,0; CH0,1; CH0,2; CH0,3).  
Regarding claim 8, Peter et al. incorporated into Belveze applied to claim 1 above, fig. 3 of Peter further discloses a set of branch-dedicated switches capacitor and a single dedicated capacitor (C1) include a first switch (304) and a second switch (316), each having a first side connected to one side of the single dedicated capacitor (C1), wherein another side of the first switch (304) is connected to an input voltage (110), and another side of the second switch (316) bypasses the input voltage (110). 
Regarding claims 9. Belveze et al. combine with Peter applied to claim 8 above, Fig. 2 of Belveze et al. further discloses wherein the set of branch- dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) combined with Peter applied to claim 8 above, further  include a third switch (S0,1; S0,3; S0,5; S0,7) having a first side connected to the one side of the branch-dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3)  and a second side (second side of (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3)   connected to a common node (common node  M0)  with respect to each of the plurality of mixed-signal multiplier branches (s capacitor branches CH0,0; CH0,1; CH0,2; CH0,3).
Regarding claim 10. Belveze combined with Peter applied to claim 1 above Fig. 2 of Belveze et al.  further discloses wherein capacitor-wise each of the plurality of mixed-signal multiplier branches include only the single branch- dedicated capacitor.
Regarding claim 11. (original) The mixed-signal logic processor of claim 1, wherein the various modes of the mixed-signal logic processor comprise a reset mode, a sample mode, a merge mode, and an accumulate mode (the limitation of this claimed already in claim 1; therefore, the rejection of this claim is the same rationale as applied to claim 1 above.). 
Regarding claim 12. Fig. 2 of Belveze et al. discloses a method for forming mixed-signal logic processor (F0, 32), comprising: forming a dot product computation portion (C10,0 , capacitor CT0  and switch S 0,16 ) by arranging a plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)  to each have a branch- dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7)  and a single branch-dedicated capacitor (capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch); connecting a common switch (S0,16)  external from and common to each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) ; and sharing a first shared branch-external capacitor (C10,0) and a second shared branch-external capacitor (CT,0) by each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3); connecting a respective first side of each of the single branch-dedicated capacitor (first side of each capacitor CH0,0; CH0,1; CH0,2; CH0,3) and the first (C10,0)  and the second (CT,0) shared branch-external capacitors directly to ground (Grounding of CH0,0; CH0,1; CH0,2; CH0,3, C10,0, CT,0); Page 4 of 13wherein various settings of the set of switches (various setting of S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7)   and the common switch (S0,16) enable various mode (close and open modes witches S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7 and S0,16) of the mixed-signal logic processor (F0, 32) comprising a sample mode (S0,0; S0,2; S0,4; S0,6 switch on); a merge mode (S0,1; S0,3; S0,5S0,7 switch on)  and an accumulate mode (S0,16 switches on) for a dot product computation (C10,0 , capacitor CT0  and switch S 0,16 ).
However, Belveze et al. does not disclose the set comprising two switches connected in parallel at a node to which a non- grounded side of the single branch-dedicated capacitor is connected and a reset mode.
Fig. 3 of Peter discloses a set of branch-dedicated switches capacitor and a single dedicated switching capacitor (C1) include various modes (switching modes) of the logic processor (300) comprise, a sample mode (304 Fig. 3(c)); a reset mode (Fig.3(a) switch 316 is on to reset capacitor to Ground) and merge mode (Fig. 3(b) switch 314 is on).
Belveze et al. and Peter are common subject matter of a switching capacitor for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Peter into Belveze et al. for the purpose of providing  a reset  mode to capacitor as  needed is a way to determine small changes in capacitance without, requiring costly additional external components, high stability time bases, and/or oscillators with inherent EMI issues (paragraph 0011 of Peter).

Regarding claim 14. Belveze et al. combine with Peter applied to claim 12 above, Fig. 2 of Belveze et al. further discloses wherein the method further comprises connecting a respective second side of each of the first capacitor (top side C10,0) and the second capacitor (top side CT,0) to a respective side of the common switch (S0,16)).
Regarding claim 15. Belveze et al. combine with Peter applied to claim 12 above, Fig. 2 of Belveze et al. further comprising configuring the mixed- signal logic processor (F0, 32) configured to compute a dot product (C10,0, capacitor CT0 and switch S 0,16) between an analog value vector (analog vector value of IN) and a digital value vector (digital value vector output of ADC 24 in Fig. 1).  
Regarding claim 17.  Belveze et al. combine with Peter applied to claim 15 above, Fig. 2 of Belveze et al. further comprising configuring the sample mode (S0,0; S0,2; S0,4; S0,6 switch on) the analog value vector (analog vector value of IN) using the single branch-dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3)  to store a sample value (store IN sample value in each capacitor CH0,0; CH0,1; CH0,2; CH0,3) .  
Regarding claim 18. Belveze et al. combine with Peter applied to claim 12 above, Fig. 2 of Belveze et al. further comprising forming the single branch- dedicated capacitor (single capacitor branch CH0,0; CH0,1; CH0,2; CH0,3) in each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) is of a same size (same size of capacitor CH0,0; CH0,1; CH0,2; CH0,3). 
Regarding claim 19. Belveze et al. combine with Peter applied to claim 12 above, Fig. 3 of Peter further discloses wherein the set of branch-dedicated switches (304, 316) include a first switch (314) and a second switch (316), and the method further comprises: connecting a first side of the first switch (314) and the second switch (316) to one side of the single branch-dedicated capacitor (308); connecting a second side of the first switch (304) is connected to an input voltage (110); and bypassing the input voltage (110) by a seconds side of the second switch (316). 
Regarding claim 20, Fig. 2 of Belveze et al. discloses computer process system (20), comprising:  a mixed-signal logic processor (F0, 32), wherein the mixed-signal logic processor (F0, 32)  comprising: a dot product computation portion (C10,0 , capacitor CT0  and switch S 0,16)  comprising a plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3) each having a set of branch-dedicated switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and a  single branch-dedicated capacitor(capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch) and  a common switch (S0,16) the common switch (S0,16)  being external and common to each of the plurality of mixed-signal multiplier branches (each of branches of CH0,0; CH0,1; CH0,2; CH0,3); and a first shared branch-external capacitor (C10,0) and a second shared branch-external capacitor (CT,0), the first (C10,0) and the second (CT,0)  shared branch-external capacitors ((CT,0), (C10,0))  being external to and shared by each of the plurality of mixed-signal multiplier branches (branches of CH0,0; CH0,1; CH0,2; CH0,3), wherein various settings of the set of switches (various setting of switches (S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7) and the common switch (S0,16)  enable various modes  (close and open modes witches S0,0  S0,1; S0,2  S0,3; S0,4  S0,5; S0,6  S0,7 and S0,16) of the mixed-signal logic processor (F0, 32) comprising a sample mode (S0,0; S0,2; S0,4; S0,6 switch on); a merge mode (S0,1; S0,3; S0,5S0,7 switch on)  and an accumulate mode (S0,16 switches on) for a dot product computation (C10,0 , capacitor CT0  and switch S 0,16 ), and wherein each of the single branch-dedicated capacitor (capacitor CH0,0; CH0,1; CH0,2; CH0,3 of each branch)  and the first and second shared branch-external capacitors (C10,0, CT,0)) have a respective first side directly connected to ground (Grounding of CH0,0; CH0,1; CH0,2; CH0,3, C10,0, CT,0).
However, Belveze et al. does not discloses the set comprising two switches connected in parallel at a node to which a non- grounded side of the single branch-dedicated capacitor is connected and a reset mode.
Fig. 3 of Peter discloses a set of branch-dedicated switches capacitor and a single dedicated switching capacitor (C1) include various modes (switching modes) of the logic processor (300) comprise, a sample mode (304 Fig. 3(c)); a reset mode (Fig.3(a) switch 316 is on to reset capacitor to Ground) and merge mode (Fig. 3(b) switch 314 is on).
Belveze et al. and Peter are common subject matter of a switching capacitor for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Peter into Belveze et al. for the purpose of providing  a reset  mode to capacitor as  needed is a way to determine small changes in capacitance without, requiring costly additional external components, high stability time bases, and/or oscillators with inherent EMI issues (paragraph 0011 of Peter).


5.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belveze et al. combined with Peter applied to claim 4 and 15 above, and further in view of Pernull et al. Pub. No. 2018/0083649.
Byrne et al.  as applied to claims 4 and 15 above, do not discloses wherein the mixed-signal logic processor (Fig.4) is comprised in a system having at least one sensor and a memory device, wherein the analog value vector is received from the at least one sensor and the digital value vector is received from the memory device.
Fig. 3 of Pernull et al. mixed-signal logic processor (801, 131) is comprised in a system (100) having at least one sensor (paragraph 0030) and a memory device (digital controller 170 according to successive approximation register to control the switches paragraph 0074), wherein  analog value vector (analog value vector of analog input signal 141-1, 141-2) is received from the at least one sensor (paragraph 0030) and a digital value vector  (digital vector output from controller 170; paragraph 0074; also see paragraph 0069) is received from the memory device (170 digital controller 170 according to successive approximation register paragraph 0074).
Belveze et al. and Pernull et al. are common subject matter of a plurality of mixed-signal multiplier branches each having a set of branch-dedicated switches and a single branch-dedicated capacitor; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Pernull et al. into Belveze et al. for the purpose of  implement the filter elements in the analog domain in a particularly space-saving and highly integrated manner. In various examples, hardware of the ADCs, present in any case, can be used again. For example, a sampling capacitor or DAC capacitors of an input stage of a converter core of a SAR ADC can be used again for filtering (paragraph 0038 of Pernull). 

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/31/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845